DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 3, 6-11, 13 and 16-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Sawyer et al. (US-10,241,566-B2), teaches an extended reality (XR) device comprising: a communication module configured to communicate with a Head-Mounted Display (HMD) that is worn by a user to provide the user with Virtual Reality (VR) content (Fig. 3 and col 3, lines 23-25; col 1, lines 24-31; Figs. 2, 4 and col 1, lines 47-50); a camera; and a processor, wherein the processor is further configured to: recognize a position of the user and positions of real-world objects within the image of the first space (Fig. 5; Figs. 8-11 and col 2, lines 7-26), determine whether the user moves closer to at least one of the real-world obiects by a predetermined distance or less, and when the user moves closer to the at least one of the real-world objects by the predetermined distance or less, warn the user of a possibility of collision with the at least one of the real-world objects (col 1, lines 17-22; col 4, lines 53-57; col 5, lines 48-53; Claim 1).
Kim (US-2017/0192620-A1), teaches a camera configured to receive an image of a first space including the user (¶0026; Fig. 1A and ¶0044; ¶0090); transmit VR content to the HMD through the communication module (¶0026; ¶0055; ¶0075-0077).
Xiao et al. (US-2018/0141544-A1), teaches create a first tree structure composed of nodes corresponding to the real-world objects, store the first tree structure in a memory of the XR device (Fig. 7 and ¶0110; Fig. 12 and ¶0137; Fig. 13 and ¶0137-0138), wherein the nodes 
Yokota et al. (US-2015/0334269-A1), teaches the nodes include information about positions and sizes of the real-world objects (¶0070).
Found references:  
Fujimatsu et al. (US-2015/0016798-A1), teaches a tracking assistance device, a tracking assistance system and a tracking assistance method for assisting a monitoring person in performing a task of tracking a moving object to be tracked by displaying on a display device a screen in which multiple display sections are arranged to display captured images taken by respective cameras and stored in an image storage device (¶0001). Fujimatsu further teaches the person set as the target to be tracked is displayed with a person detection frame indicating that the person is the target to be tracked (¶0055, ¶0062, ¶0074).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitations of "recognize a bounding-box of at least one body part of the user within the image; and determine whether the bounding-box of the at least one body part moves closer to at least one of the bounding-boxes of the real-world objects by a predetermined distance or less." as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 27-28, 35 and at least at paragraphs 14, 456-458, 461-462, 464-465, 468-469. 
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 11 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619